Citation Nr: 0910899	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-35 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 
1985, and from June 1992 to December 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in May 2005 and March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The RO's May 2005 rating decision denied service connection 
for post-traumatic stress disorder (PTSD).  Notice of this 
decision was sent to the Veteran on June 10, 2005.  A report 
of contact, dated May 30, 2006, noted that the Veteran had 
identified additional medical evidence for the RO to obtain, 
and requested that the RO again review his claim seeking 
service connection for PTSD.  The Board accepts this 
statement as a notice of disagreement with the RO's initial 
rating decision in May 2005.  See 38 U.S.C.A. § 7105 (West 
2002).  Thereafter, the RO issued a rating decision in March 
2007, which denied service connection for PTSD, and denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The Veteran subsequently perfected 
an appeal as to both of these issues.

The issue of entitlement to TDIU is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.




FINDING OF FACT

The Veteran does not have PTSD due to his military service, 
and a diagnosis of PTSD based on an independently verifiable 
inservice stressor is not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  


VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's September 2004 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Subsequent notice letters, dated in July 2006 and in March 
2007, were also sent to the Veteran.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim). 

With respect to the Dingess requirements, the RO's March 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Accordingly, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, service personnel records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the RO has 
made all reasonable attempts to verify the stressors claimed 
by the Veteran.  

Specifically, the Veteran alleges in a statement received in 
October 2004 that he witnessed a helicopter, from which he 
had just departed, crash in Comayagua, Honduras, on February 
5, 1984, killing the pilot and crew.  The RO sought 
verification of this stressor through a search of the 
Veteran's service personnel file, as well as search requests 
to the National Personnel Records Center, U.S. Army and Joint 
Services Records Research Center, and the U.S. Army Center of 
Military History.  Based upon the responses to these search 
requests, which are discussed in more detail below, the Board 
concludes that the RO has made all reasonable attempts to 
verify the Veteran's alleged stressor, and further efforts to 
verify this claim would be futile.

A single treatment report of record, dated in October 2004, 
noted the Veteran's claimed inservice stressor concerning a 
fellow soldier who accidentally shot himself during basic 
training.  Despite repeated requests by the RO for detailed 
information form which to confirm his claimed stressor, 
including letters dated in September 2004, March 2005 and 
July 2006, the Veteran has failed to provide any specifics 
regarding this alleged stressor.  In addition, this incident 
was not referenced by the Veteran in PTSD questionnaires 
submitted by him in August 2004 and again in October 2004.  
Accordingly, the RO has completed its duty to assist 
regarding this claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."). 

Under these circumstances, the RO has taken all reasonable 
steps to verify the Veteran's claimed inservice stressors.  
Despite repeated requests, the Veteran has failed to provide 
sufficient information from which the RO may verify his 
claimed inservice stressors.  

The Veteran has been provided a VA examination in this 
matter.  Nevertheless, the medical evidence has not concluded 
with a diagnosis of PTSD, secondary to a confirmed inservice 
stressor.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the RO's issuance of its September 2007 statement of 
the case addressing the issue of service connection for PTSD, 
additional VA and private medical treatment evidence has been 
received.  However, a remand for issuance of a supplemental 
statement of the case is not necessary in this matter.  See 
38 C.F.R. § 19.31 (2008).  The Veteran submitted a waiver of 
RO consideration of most of this evidence in October 2008.  
Moreover, the Board finds that this additional evidence is 
not pertinent as to the issue being decided herein as the 
newly received evidence does not provide any additional 
details concerning the Veteran's alleged inservice stressors 
or his PTSD.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty in the Army 
from June 1974 to October 1985, and from June 1992 to 
December 2000.  Service personnel records from the Veteran's 
initial period of service identified his principal duties as 
textile and fabric repair specialist and movement specialist.  
From December 1983 to October 1984, he was assigned to the 
551st Transportation Company, stationed at Ft. Eustis, 
Virginia.  A certificate of achievement in June 1984, noted 
the Veteran's outstanding performance of duty while serving 
with the 551st Transportation Company on Joint Readiness 
Exercise AHAUS TARA II throughout the month of February 1984.  
Specifically, the report commended the Veteran's attention to 
detail and untiring efforts in moving passengers and cargo on 
aircraft at Comayagua and San Lorenzo, Honduras.  

During his second period of active duty service, the 
Veteran's service personnel records revealed a variety of 
principal duties, including traffic management coordinator, 
AGR/USAR Unit Clerk, and AGR/USAR MOV Specialist.  A review 
of the Veteran's service treatment records is silent as to 
any treatment for PTSD.  His retirement examination in May 
2000, listed his psychiatric status as normal.  He was 
subsequently discharged from military service in December 
2000.

A VA treatment report in July 2004, noted that the Veteran 
underwent a psychiatric evaluation.  The Veteran reported 
that he was involved in combat missions in Honduras in 1985.  
He also indicated that he had intrusive memories of these 
events and flashbacks.  Specifically, he described being 
surrounded by mortar rounds and gunfire, and witnessed a 
helicopter from which he had just exited, getting shot down, 
killing soldiers that he knew.  He denied any previous 
history of psychiatric diagnosis or treatment.  Following a 
mental status examination, the report concluded with a 
diagnosis of PTSD.

The Veteran filed his present claim seeking service 
connection for PTSD in August 2004.  In support of his claim, 
the Veteran submitted a PTSD stressor statement questionnaire 
in August 2004, which noted his claimed inservice stressor of 
conducting military operations in Honduras in 1984 and 1985.  
No specifics concerning this claimed stressor were provided.  

In September 2004, the RO sent the Veteran correspondence 
indicating that additional details were needed in order to 
verify his alleged stressor.  The RO's letter specifically 
noted that the Veteran's previous response was "too vague 
for us to attempt to verify your stressors." 

In September 2004, the Veteran underwent a VA PTSD 
evaluation.  The report of this examination noted the 
Veteran's history of having seen combat in Honduras.  The 
report stated, 

[w]hile discussing his military 
experience, [the Veteran] reported 
several military-related traumas.  For 
example, he recalled an incident in which 
a helicopter crashed while he was in 
Honduras.  He recalled that the 
helicopter had just dropped him off at 
base camp and soon after it took off 
again, it crashed.  The Veteran reported 
another traumatic incident in which a 
fellow soldier was injured during basic 
training.  The incident occurred when 
this individual shot himself by accident 
with his own weapon.  [The Veteran] 
reported experiencing fear and 
helplessness from these events and 
indicated that they continue to cause him 
distress.

The report concluded with a diagnosis of PTSD, due to the 
Veteran's traumatic experiences in the military.  

In October 2004, the Veteran submitted a statement indicating 
that he had been dealing with symptoms of PTSD for quite some 
time.  He reported that he witnessed a helicopter crash in 
Honduras after he and six others had just gotten out.  

In October 2004, the Veteran submitted a second PTSD stressor 
statement questionnaire in which he report having watched a 
helicopter crash after getting out of it.  He indicated that 
this occurred on February 5, 1984, at Comayagua, Honduras, 
and that the pilot and crew of the helicopter had died.

A memorandum in the Veteran's file from the RO's Center for 
Unit Records Research Coordinator in March 2005, noted that a 
helicopter pilot had died in Honduras on January 11, 1984, 
after straying off course and taking small arms fire over 
Nicaraguan airspace.  The investigative report noted that the 
helicopter had just left San Lorenzo, en route to another 
destination in Honduras.  It also noted that the pilot had 
been forced to land due to small arms fire, and was 
subsequently killed by small arms fire hiding in a culvert 
after exiting the helicopter.

In January 2005, the RO requested from the National Personnel 
Records Center (NPRC) a search of morning reports of the 
551st Transportation Company during January 1984.  A response 
from NPRC, dated in April 2005, indicated that no unit 
reports in 1984 for the 551st Transportation Company could be 
located.  NPRC indicated that they had reviewed the 1984 New 
York Time Index and located records concerning a U.S. Army 
helicopter pilot that was killed in Honduras by hostile fire 
on January 11, 1984.  The report noted that this was an 
observation helicopter also carrying two Army engineers, who 
escaped injury.  The report also noted that a coordinated 
effort to search for pertinent records was made concerning 
the RO's request with the U.S. Army Center of Military 
History; however, it could not verify that the 551st 
Transportation Company was sent to Honduras during January or 
February 1984.  Additional records in the claims folder noted 
that the helicopter which crashed on January 11, 1984, was 
travelling from San Lorenzo to Aquacate, Honduras, when it 
strayed off course and began taking hostile fire in 
Nicaragua.  The small arms fire forced it to land, after 
which the pilot was struck and killed by continuing small 
arms fire. 

In March 2005, the RO sent correspondence to the Veteran 
requesting any other evidence or information that he thinks 
will support his claim.  

In July 2006, the RO sent correspondence to the Veteran 
requesting that he complete a new stressor questionnaire 
concerning his claimed stressors.  

A statement from a fellow soldier received in December 2006, 
noted that the Veteran had been deployed to Honduras on or 
about January 1984, as part of an advance party for his unit, 
which deployed there in February 1984.  

A statement from the Veteran in April 2007, noted that he had 
travelled as part of an advance party from Langley Air Force 
Base, Virginia, to Port Lorenzo, Honduras.  He indicated that 
he was there for one week, when he was transferred with six 
others onboard a helicopter to Comayagua, Honduras.  Upon 
reaching the landing zone, he reported several tanks lined up 
and moving in their direction.  He indicated that they 
quickly disembarked and ran for cover.  During this time, he 
noticed over the mountain that the same helicopter which they 
had just disembarked had fallen from the sky and crashed.  

In October 2008, a hearing at the RO was conducted before the 
Board.  At the hearing, the Veteran testified that he arrived 
in Honduras in January 1984.  He indicated that he initially 
arrived at Puerto Agual, which is the main airport in 
Honduras.  He stayed there overnight, and was then 
transported with six others by a large helicopter to a 
landing zone.  He reported seeing what he believed were 
Honduran tanks as they were starting to land.  After landing, 
he indicated that they ran for cover, and as they did so, 
they "looked back and saw the helicopters were crossing over 
and then all of a sudden we see smoke."  He testified that 
he was told at the command post that the helicopter had 
crashed.  The Veteran also testified that the helicopter that 
he witnessed crash was a troop carrier, as opposed to other 
records in his claims file relating the crash of an 
observation helicopter on January 11, 1984.  He also 
testified that he first spouse had shot him in the abdomen in 
1994, but feels that the incident in Honduras caused his 
PTSD.  

In support of his claim, the Veteran has reported inservice 
stressors which he contends led to his current PTSD.  
Specifically, he reported: (1) having witnessed a large troop 
carrying helicopter crash on February 5, 1984, at Comayagua, 
Honduras; and (2) the self-inflicted accidental gun shot 
injury to another soldier during his basic training.  
Finally, he has referenced his own gunshot wound to the 
abdomen at the hands of his former spouse in May 1994.  

Initially, the Board finds that the objective evidence does 
not show that the Veteran engaged in combat.  Although it 
appears that he served for a time in Honduras, his service 
personnel records give no evidence of participation in 
combat.  A review of his service personnel records, including 
his reports of separation, Form DD 214, revealed no 
decorations, medals, badges, or commendations confirming the 
Veteran's participation in combat were indicated.  

As the Veteran is not shown to have participated in combat, 
the Veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Notwithstanding the recent diagnosis of PTSD, the evidence of 
record does not provide corroboration or verification by 
official service records or other credible supporting 
evidence of the occurrences of the Veteran's claimed 
stressors.  The United States Court of Appeals for Veterans 
Claims has held that, "[j]ust because a physician or other 
health professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Despite multiple requests from the RO, the Veteran has not 
provided sufficient information from which to verify a 
claimed inservice stressor.  There is no evidence of record 
that corroborates the Veteran's alleged inservice stressors 
in this matter.  Although an observation helicopter crash in 
January 1984 has been verified, the veteran testified that he 
did not witness this incident.  The RO has been unable to 
obtain any credible supporting evidence which could be used 
to verify the Veteran's claimed inservice stressor concerning 
his having witnessed the crash of a large troop carrying 
helicopter on February 5, 1984.  Moreover, the Veteran has 
failed, despite repeated requests, to provide any details 
which could be used to verify his claimed inservice stressor 
relating to an accidental gun injury to another soldier 
during his basic training.

As for his claim of having been shot in the abdomen during 
service in May 1994, this incident is noted in his service 
medical records and has been verified.  Nevertheless, there 
is no competent medical evidence of record linking this 
inservice incident to any diagnosis of PTSD.  A VA treatment 
report in July 2004, noted the Veteran's history of a gunshot 
wound to the abdomen in 1995.  The report also noted 
"however [that] he denies distressing dreams or memories 
from this incident."  The October 2004 examination also 
noted the Veteran's history of this event, but did not list 
it as a basis for the diagnosis of PTSD.  Finally, the 
Veteran testified that this incident did not play a role in 
his PTSD.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his testimony must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the PTSD-
inducing stressors actually occurred, the requirements for a 
grant of service connection for PTSD are not met.  38 C.F.R. 
§ 3.304(f).  Accordingly, service connection for PTSD is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Board finds that the issue of entitlement to TDIU must be 
remanded.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  In making this 
determination, the Board notes that the Veteran has recently 
submitted additional private treatment records, dated in 
February 2009, suggesting that he is no longer able to work 
due to his service-connected lumbar spine disorder.  However, 
there is evidence in the claims folder that the Veteran 
resumed working for a period of time during the course of 
this appeal.  Specifically, a September 2007 treatment report 
noted that he was working in the post office.  The Veteran 
also indicated in a May 2008 statement that he had been 
forced to return to work.  

While the Veteran has submitted a waiver of RO consideration 
of additional evidence in October 2008, it does not appear 
that this waiver expressly covers all of the evidence of 
treatment for the Veteran's service-connected spine disorder 
since the September 2007 Statement of the Case.  This 
evidence includes VA examinations of the spine in December 
2007 and April 2008.  Thus, the RO must issue a new 
supplemental statement of the case in this matter.

In adjudicating a claim for TDIU, VA may not reject the 
Veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the Veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the Veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  There is no 
such medical opinion of record.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include any 
additional treatment records concerning 
the Veteran's service-connected 
disabilities.  Based on the Veteran's 
response, the RO must attempt to procure 
copies of all records not previously 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.

2.  The Veteran must be asked to complete 
and return to the RO an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

3.  The RO must schedule the Veteran for 
a VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
elicit from the Veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to whether the 
Veteran is unable to obtain or retain 
employment due only to his service-
connected disabilities, consistent with 
his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale for any opinions 
expressed must be given.  The report must 
be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated with consideration of all 
evidence received since the September 
2007 statement of the case.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


